MEMORANDUM **
Carlos Valentin Togual-Lobos, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005), and deny the petition for review.
Togual-Lobos does not contest the IJ’s determination that his 1997 conviction for corporal injury on a spouse in violation of California Penal Code § 273.5 constitutes a crime of moral turpitude. The conviction renders him ineligible for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(1)(C). The IJ did not rely on Togual-Lobos’s subsequent battery conviction in making this determination.
We need not address Togual-Lobos’s challenge to the IJ’s alternative holding that he would deny the application for relief as a matter of discretion. Moreover, contrary to Togual-Lobos’s representations, the IJ did not make an adverse hardship determination.
Togual-Lobos’s due process challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
Togual-Lobos’s remaining contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.